UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 ¨ TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-154799 US NATURAL GAS CORP (Name of registrant in its charter) Florida 26-2317506 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 33 6th Street South, Suite 600, St Petersburg, FL 33701 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (727) 824-2800 WITH COPIES TO: Christopher K. Davies, Esq. 2ederal Highway, Suite #330 Boca Raton, FL 33431 Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x The number of shares of registrant’s common stock outstanding as of May 18, 2010was 25,908,910. US NATURAL GAS CORP INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) Consolidated Balance Sheets as ofMarch31, 2010 (unaudited) and December 31, 2009 F-3 Consolidated Statements of Operations for the three months ended March 31, 2010 and2009,and from March 28, 2008 (inception) through March 31, 2010 (unaudited) F-4 Consolidated Statement of Stockholders' Equity for the period March 28, 2008 (inception) through March 31, 2010 (unaudited) F-5 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009, and from March 28, 2008 (inception) though March 31, 2010 (unaudited) F-6 Notes to the ConsolidatedFinancial Statements F-7 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 4: CONTROLS AND PROCEDURES 9 PART II: OTHER INFORMATION Item 1 LEGAL PROCEEDINGS 9 ITEM 1A : RISK FACTORS 9 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 9 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 10 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 10 ITEM 5 OTHER INFORMATION 10 ITEM 6: EXHIBITS 11 SIGNATURES 12 2 INDEX TO FINANCIAL STATEMENTS Financial Statements Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as ofMarch 31, 2010 (unaudited) and December 31, 2009 F-3 Consolidated Statements of Operations for thethree months ended March 31, 2010 and 2009(unaudited) and for the period March 28, 2008 (inception) through March 31, 2010 F-4 Consolidated Statement ofStockholders’ Equity for the period March 28, 2008 (inception) through March 31, 2010 F-5 Consolidated Statements of Cash Flows for thethree months ended March 31, 2010 and 2009(unaudited) and for the period March 28, 2008 (inception) through March 31, 2010 F-6 Notes to the Consolidated Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors US NATURAL GAS CORP (Effective March 22, 2010) St Petersburg, Florida In accordance with the terms and objectives of our engagement, we have reviewed the accompanying consolidated balance sheet of US NATURAL GAS CORP (Formally Adventure Energy, Inc.) (A Development Stage Enterprise) as of March 31, 2010, and the related consolidated statements of operations and cash flows for the three months ended March 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity, and cash flows from inception (March 28, 2008) through March 31, 2010.These consolidated financial statements are the responsibility of US NATURAL GAS CORP’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim consolidated financial statements consists principally of applying analytical procedures and making inquires of persons responsible for financial and accounting matters.A review (as defined by the Public Company Accounting Oversight Board (United States)) is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated financial statements for them to be in conformity with accounting principles generally accepted in the United Statements of America. We audited the accompanying consolidated balance sheet at December 31, 2009, and we expressed an unqualified opinion on it in our report dated April 15, 2010.We have not performed any auditing procedures since that date. The accompanying consolidated financial statements assume that US NATURAL GAS CORP will continue as a going concern.As discussed in the notes to the consolidated financial statements and elsewhere in this Form 10-Q, US NATURAL GAS CORP has incurred significant operating losses for the three months ended March 31, 2010 and 2009 and for the period from inception (March 22, 2008) through March 31, 2010.In addition, US NATURAL GAS CORP has virtually no revenue from natural gas and oil production and sale, has not commenced planned principal business operations, and its current liabilities substantially exceed its current assets. These factors raise substantial doubt about US NATURAL GAS CORP’s ability to continue as a going concern.US NATURAL GAS CORP management’s plans regarding these matters are described in the notes to the consolidated financial statements.In accordance with accounting principles generally accepted in the United States of America, these consolidated financial statements do not, at this time, include any adjustments that might result from the resolution of this significant uncertainty. LGG & Associates, PC Certified Public Accountants and Management Consultants May 20, 2010 Lawrenceville, Georgia F-2 US NATURAL GAS CORP (Formerly Adventure Energy, Inc.) (A Development Stage Company) CONSOLIDATED BALANCE SHEETS March 31, 2010 December 31, 2009 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, joint interest billing 0 Accounts receivable, other Marketable equity securities 0 Materials and supplies Prepaid expenses Notes receivable, current Total current assets PROPERTY AND EQUIPMENT Oil and gas properties OTHER ASSETS Notes receivable Debenture escrow Investments Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Advances due related entities, net 0 Notes payable, current Loans payable-other Loans payable-shareholders Convertible debenture payable Total current liabilities LONG-TERM LIABILITIES Notes payable STOCKHOLDERS’ EQUITY Preferred stock authorized 3,000,000 shares, $.001 par value-Series A At March 31, 2010 and December 31, 2009there are 1,000,000 shares issued and outstanding Preferred stock authorized 300,000 shares, $.001 par value-Series B At March 31, 2010 and December 31, 2009there are 300,000 shares issued and outstanding Common stock authorized 50,000,000 shares, $.001 par value each.At March 31, 2010 and December 31,2009there are 24,438,910 and 22,185,910 shares issued and outstanding, respectively Additional paid in capital Non controlling interest 0 Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these statements. F-3 US NATURAL GAS CORP (Formerly Adventure Energy, Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS For the 3 months ended March 31, For the 3 months ended March 31, March 28, 2008 (inception) to March 31, Revenue $ 0 $ 0 $ Cost of oil and gas operations 0 Gross profit (loss) ) 0 ) Operating Expenses Selling, general and administrative Stock issued for legal services Stock issued for consulting and other services Amortization and depreciation 0 Total operating expenses Net loss from operations ) ) ) Other Income (Expenses) Net gain from marketable equity securities Interest expense ) 0 ) Total other income (expenses) Net loss $ ) $ ) $ ) Basic lossper common share $ ) $ ) Dilutedloss per common share $ ) $ ) Weighted average common shares outstanding- basic Weighted average common sharesoutstanding- diluted 12,781,949 The accompanying notes are an integral part of these statements. F-4 US NATURAL GAS CORP (Formerly Adventure Energy, Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY March 28, 2008 (inception) to March 31, 2010 Common stock Preferred Stock Additional Paid in Non Controlling Deficit Accumulated During Development Shares Amount Shares Amount Capital Interest Stage Total Issuance of common stock for cash on March 28, 2008 at $.001 per share $ $
